Dismissed and Memorandum Opinion filed July 27, 2006







 
Dismissed
and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00495-CR
NO. 14-06-00496-CR
____________
 
DARRELL WAYNE BRIDGES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County, Texas
Trial Court Cause No.
994,518; 1001654
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal in each of the above causes,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion in either cause, we grant appellant=s request.
Accordingly,
we order the appeals dismissed.  We direct the Clerk of the Court to issue the
mandates of the Court immediately.
PER CURIAM




Judgment rendered and Memorandum
Opinion filed July 27, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).